Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of June 1, 2003
(the “Effective Date”) by and between Euronet Worldwide, Inc., a Delaware
corporation (“Employer”), and Mr. Miro Bergman, a U.S. citizen residing in
Budapest, Hungary (“Employee”).

 

RECITALS

 

WHEREAS, Employee is currently employed by Employer and both Employer and
Employee desire for Employee to continue such employment on certain terms and
conditions.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, Employer and Employee, each intending
to be legally bound, agree as follows:

 

1. Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue indefinitely until the date on which Employee’s
employment by Employer terminates pursuant to Section 8 or 9 of this Agreement.
This Agreement shall, as of the Effective Date, supercede and replace in its
entirely the Employment Agreement then in effect between Employer and Employee.

 

2. Service. Employee shall serve as Executive Vice President, Managing Director
EMEA, and in such other positions and shall perform services in such other
departments of Employer as requested by Employer’s Board of Directors (the
“Board”), Chief Executive Officer or Chief Operating Officer. Employee shall
perform such services as normally are associated with such positions.

 

3. Compensation and Benefits.

 

(a) Base Salary. During the Term, as compensation for services rendered by
Employee under this Agreement, Employer shall pay Employee an annual base salary
of $210,000, in installments in accordance with Employer’s general payroll
practices (“Base Salary”).

 

(b) Other Compensation.

 

  (i) During the Term, Employee shall receive a housing allowance of $18,000
annually while residing outside of the United States, paid in accordance with
Employer’s general payroll practices (“Housing Allowance”)

 

  (ii)

During the Term, Employee shall be entitled to such comparable fringe benefits
and perquisites as may be provided to Employer’s executive level employees
pursuant to policies established from time to time by Employer. Employee shall
be eligible for bonuses under



--------------------------------------------------------------------------------

 

Employer’s executive bonus plan, subject to meeting performance or other targets
set by Employer with respect to such bonuses.

 

  (iii) Employee and Employee’s immediate family shall be provided by Employer
with medical, dental and life insurance through and in accordance with the terms
of Employer’s group health insurance plan, subject to payment by Employee of a
portion of the premiums in accordance with policies established by Employer from
time to time.

 

  (iv) Employee shall be entitled to a tax equalization payment compensating
Employee for any excess of Hungarian or other foreign taxes over the amount of
U.S. federal and state tax Employee would have paid if he had remained an
employee in the United States, calculated in accordance with the policy of the
Company attached as Exhibit A.

 

4. Other Benefits. During the term, Employee shall be entitled to annual
vacation of 20 days, provided however that Employee may not use more than ten
consecutive vacation days at one time and that Employee may accrue no more than
five days of unused vacation from year to year.

 

5. Repatriation Benefits. In consideration of the Employee agreeing to serve in
an overseas post for a period of at least two years following the Effective
Date, the Employer agrees that, if at any time after the expiration of such two
year period, the Employee, requests in writing to return to the United States (a
“Repatriation”), the Employer will either (i) provide the Employee with a
position in the United States within a reasonable period of time, not to exceed
90 days, with a base salary that is at least equal to the Employee’s
compensation prior to such Repatriation, or (ii) with the agreement of the
Employee (with Employee shall not unreasonably withhold), consent to an
amendment of this Agreement under which (A) the term of this Agreement within
the meaning of Section 1 of this Agreement is amended to be a fixed term of one
year following such Repatriation, (B) the then current Base Salary payable to
the Employee is reduced by 50%, (C) the Employee’s employment hereunder is made
part-time employment and the Employee is entitled during the remaining term of
this Agreement as so amended to obtain full time employment elsewhere, other
than with a competitor of the Employer, and (D) any severance payable under
Section 8(b)(i) hereof upon termination of such Agreement as amended shall not
exceed 12 months Base Salary, as such Base Salary is reduced by such amendment.
For the avoidance of doubt, it is understood that Employee shall remain an
employee of Employer during the entire term of any amended Agreement as provided
in subsection (ii) above, and all benefits, including without limitation vesting
of options, shall continue during the term of any employment under such
subsection, but only for the term as amended pursuant to this Section. The
benefit described in this Section shall be referred to as the “Repatriation
Benefit.” Employee shall be entitled to reimbursement of reasonable moving
expenses from his country of residence back to the United States as part of the
Repatriation Benefits.

 

2



--------------------------------------------------------------------------------

6. Business Expense Reimbursement. Employer shall reimburse Employee for all
reasonable and proper business expenses incurred by Employee in the performance
of Employee’s duties hereunder during the Term, in accordance with Employer’s
customary practices for executive level employees, and provided such business
expenses are reasonably documented.

 

7. Restrictions on Employee’s Conduct.

 

(a) Exclusive Services. During the Term, Employee shall at all times devote
Employee’s full-time attention, energies, efforts and skills to the business of
Employer (which term shall hereinafter include each of Employer’s subsidiaries)
and shall not, directly or indirectly, engage in any other business activity,
whether or not for profit, gain or other pecuniary advantages, without
Employer’s written consent, provided that such prior consent shall not be
required with respect to: (i) business interests that neither compete with
Employer nor interfere with the performance of Employee’s duties and obligations
under this Agreement; or (ii) Employee’s charitable, philanthropic or
professional association activities which do not interfere with the performance
of Employee’s duties and obligations under this Agreement.

 

(b) Confidential Information. During the Term and for the first 12 consecutive
months after the termination of the Term, Employee shall not disclose or use,
directly or indirectly, any Confidential Information. For the purposes of this
Agreement, “Confidential Information” shall mean all information disclosed to
Employee, or known by him as a consequence of or through Employee’s employment
with Employer (under this Agreement or prior to this Agreement) where such
information is not generally known in the trade or industry or was regarded or
treated as confidential by Employer, and where such information refers or
relates in any manner whatsoever to the business activities, processes, services
or products of Employer. Confidential Information shall include business and
development plans (whether contemplated, initiated or completed), information
with respect to the development of technical and management services, business
contacts, methods of operation, results of analysis, business forecasts,
financial data, costs, revenues, and similar information. Upon termination of
the Term, Employee shall immediately return to Employer all property of Employer
and all Confidential Information, which is in tangible form, and all copies
thereof.

 

(c) Business Opportunities and Conflicts of Interests.

 

  (i) During the Term, Employee shall promptly disclose to Employer each
business opportunity of a type which, based upon its prospects and relationship
to the existing businesses of Employer, Employer might reasonably consider
pursuing. After termination of this Agreement, regardless of the circumstances
thereof, Employer shall have the exclusive right to participate in or undertake
any such opportunity on its own behalf without any involvement of Employee.

 

3



--------------------------------------------------------------------------------

  (ii) During the Term, Employee shall refrain from engaging in any activity,
practice or act which conflicts with, or has the potential to conflict with, the
interests of Employer, and he shall avoid any acts or omissions which are
disloyal to, or competitive with Employer.

 

(d) Non-Solicitation. During the period of time with respect to which the
Employee is to receive severance payments under this Agreement (the “Severance
Period”), Employee shall not, except in the course of Employee’s duties under
this Agreement, directly or indirectly, induce or attempt to induce or otherwise
counsel, advise, ask or encourage any person to leave the employ of Employer, or
solicit or offer employment to any person who was employed by Employer at any
time during the twelve-month period preceding the solicitation or offer.

 

(e) Covenant Not to Compete.

 

  (i) During the Term, Employee shall not, without Employer’s prior written
consent, directly or indirectly, either as an officer, director, employee,
agent, advisor, consultant, principal, stockholder, partner, owner or in any
other capacity, on Employee’s own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business which
is, or to Employee’s knowledge, is about to become, engaged in any business with
which Employer is currently or has previously done business or any subsequent
line of business developed by Employer or any business planned during the Term
to be established by Employer. Notwithstanding the foregoing, Employee shall be
permitted to own passive investments in publicly held companies provided that
such investments do not exceed five percent (5%) of any such company’s
outstanding equity.

 

  (ii) If Employer or Employee terminates this Agreement, Employee shall not,
during the Severance Period, engage in competition with Employer, or solicit,
from any person or entity who purchased any product or service from Employer
during Employee’s employment hereunder, the purchase of any product or service
in competition with then existing products or services of Employer.

 

  (iii) For purposes of this Agreement, Employee shall be deemed to engage in
competition with Employer if he shall directly or indirectly, either
individually or as a stockholder, director, officer, partner, consultant, owner,
employee, agent, or in any other capacity, consult with or otherwise assist any
person or entity engaged in providing ATM or electronic financial transactions
services or ATM software to banks. The provisions of this Section 7(e) shall
apply in any location in which Employer has established, or is in the process of
establishing, a subsidiary.

 

4



--------------------------------------------------------------------------------

(f) Employee Acknowledgment. Employee hereby agrees and acknowledges that the
restrictions imposed upon him by the provisions of this Section 7 are fair and
reasonable considering the nature of Employer’s business, and are reasonably
required for Employer’s protection.

 

(g) Invalidity. If a court of competent jurisdiction or an arbitrator shall
declare any provision or restriction contained in this Section 7 as
unenforceable or void, the provisions of this Section 7 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.

 

(h) Specific Performance. Employee agrees that if he breaches any of the
provisions of this Section 7, the remedies available at law to Employer would be
inadequate and in lieu thereof, or in addition thereto, Employer shall be
entitled to appropriate equitable remedies, including specific performance and
injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Employer to make known the terms of this Section 7 to any person, including
future employers of Employee.

 

8. Termination.

 

(a) Termination by Employer for Cause. Subject to the last sentence of this
Section 8(a), at any time during the Term of this Agreement, Employer may
terminate Employee’s employment for Cause, as defined below, upon at least
fourteen (14) days written notice setting forth a description of the conduct
constituting Cause. If Employee’s employment is terminated for Cause, he shall
be entitled to:

 

  (i) payment of any unpaid portion of Employee’s Base Salary through the
effective date of such termination;

 

  (ii) reimbursement for any outstanding reasonable business expense he has
incurred in performing Employee’s duties hereunder

 

  (iii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

  (iv) payment of any accrued but unpaid benefits up to and including the
effective date of the termination (including without limitation, any tax
equalization payments, bonus due up to the date on which the Severance Period
commences), and any other rights, as required by the terms of any employee
benefit plan or program of Employer;

 

For purposes of this Agreement, “Cause” shall mean: (1) conviction of Employee
of, or the entry of a plea of guilty or nolo contendere by Employee to, any
felony, or any misdemeanor involving

 

5



--------------------------------------------------------------------------------

moral turpitude; (2) fraud, misappropriation or embezzlement by Employee; (3)
Employee’s wilful failure, gross negligence or gross misconduct in the
performance of Employee’s assigned duties for Employer; (4) wilful failure by
Employee to follow reasonable instructions of any officer to whom Employee
reports or the Euronet board; (5) Employee’s gross negligence or gross
misconduct in the performance of Employee’s assigned duties for Employer.
Notwithstanding the provisions of this Section 8(a) defining “Cause,” in the
event of a Change of Control, as defined hereafter, a Termination for Cause
shall mean only a termination for an act of dishonesty by Employee constituting
a felony which was intended to or resulted in gain or personal enrichment of
Employee at Employer’s expense.

 

(b) Termination by Employer Without Cause or Constructive Termination Without
Cause on Change of Control. At any time before a Change of Control, Employer may
terminate Employee’s employment without Cause, by giving written notice of
termination . If Employee’s employment is terminated without Cause, or if there
is a constructive termination without Cause, as defined below, Employee shall be
entitled to receive from Employer the following:

 

  (i) severance benefits including:

 

  (A) payment of the then current Base Salary for a Severance Period of 24
months, in accordance with Employer’s regular salary payment practices, and

 

  (B) continuation of the vesting of any outstanding stock options and
continuation of the Employee’s rights to exercise any outstanding stock options,
through the full 24 month Severance Period. Employee shall be considered to be
an Employee of the Employer during the entire Severance Period, and shall abide
by the Covenant Not to Compete of Section 7(e) of this Agreement.

 

  (ii) reimbursement for any outstanding reasonable business expense Employee
has incurred in performing his duties hereunder during the Term;

 

  (iii) payment of any accrued but unpaid benefits up to and including the
effective date of the termination of employment (including without limitation,
any tax equalization payments, bonus due up to the date on which the Severance
Period commences), and any other rights, as required by the terms of any
employee benefit plan or program of Employer;

 

  (iv) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

  (v) payment of COBRA premiums for medical benefits for a period of six (6)
months following termination of the Severance Period, if Employee timely elects
to continue those benefits under COBRA.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, termination “without Cause” shall mean
involuntary termination of employment, at the direction of Employer, in the
absence of “Cause” as defined above. For purposes of this Agreement,
“constructive termination without Cause” shall mean a termination of Employee at
Employee’s own initiative following the occurrence, without Employee’s prior
written consent, of one or more of the following events not on account of Cause
(“Constructive Termination Events”):

 

(1) a significant diminution in the nature or scope of Employee’s authority,
title, responsibilities or duties, unless Employee is given new authority or
duties that are substantially comparable to Employee’s previous authority or
duties;

 

(2) a reduction in Employee’s then-current Base Salary, or a significant
reduction in Employee’s opportunities for earnings under Employee’s incentive
compensation plans (not attributable to economic conditions or business
performance at the time), or the termination or significant reduction of any
Employee benefit or perquisite enjoyed by him (except as part of a general
reduction that applies to substantially all similarly situated Employees or
participants);

 

(3) a change in Employee’s place of employment such that Employee is required to
work more than 50 miles from Employee’s then current place of employment; or

 

(4) the failure of Employer to obtain an assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of the
assets of Employer within 45 days after a merger, consolidation, sale or similar
transaction.

 

If Employee believes there exists a basis for a constructive termination without
Cause, Employee shall provide Employer with thirty days’ written notice
describing such basis, and Employer shall be entitled to cure the cause of the
constructive termination within such 30-day period. If the cause of the
constructive termination is cured, then no constructive termination without
Cause shall be found to have taken place.

 

(c) Voluntary Termination by Employee. Subject to the provisions of Section 9,
Employee may terminate this Agreement at any time by giving 60 days’ written
notice to Employer. If Employee voluntarily terminates his employment for
reasons other than Employee’s death, disability, or constructive termination
without Cause, he shall be entitled to:

 

  (i) payment of any unpaid portion of Employee’s then current Base Salary
through the effective date of such termination;

 

  (ii) reimbursement of any outstanding reasonable business expense Employee has
incurred in performing Employee’s duties hereunder.

 

7



--------------------------------------------------------------------------------

  (iii) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

  (iv) payment of any accrued but unpaid benefits, and any other rights, as
required by the terms of any employee benefit plan or program of Employer.

 

(d) Termination Due to Death. Employee’s employment and this Agreement shall
terminate immediately upon Employee’s death. If Employee’s employment is
terminated because of Employee’s death, Employee’s estate or Employee’s
beneficiaries, as the case may be, shall be entitled to:

 

  (i) payment of any unpaid portion of Employee’s then current Base Salary
through the effective date of such termination;

 

  (ii) reimbursement for any outstanding reasonable business expense Employee
incurred in performing Employee’s duties hereunder;

 

  (iii) the right to elect continuation coverage of insurance benefits to the
extent required by law;

 

  (iv) any pension survivor benefits that may become due pursuant to any
employee benefit plan or program of Employer, and

 

  (v) payment of any accrued but unpaid benefits and any other rights, and
vesting of any outstanding stock options as provided by the terms of any
employee benefit plan or program of Employer.

 

(f) Termination Due to Disability. Employer may terminate Employee’s employment
at any time if Employee becomes disabled, upon written notice by Employer to
Employee. If Employee’s employment is terminated because of Employee’s
disability, he shall be entitled to:

 

  (i) payment of a lump-sum disability benefit equal to 12 months’ then current
Base Salary;

 

  (ii) continuation of the vesting of any outstanding stock options and
continuation of Employee’s rights to exercise any outstanding stock options,
through the effective date of such termination and for a period of 12 months
following such termination.

 

  (iii) reimbursement for any outstanding reasonable business expense he has
incurred in performing Employee’s duties hereunder;

 

  (iv) the right to elect continuation coverage of insurance benefits to the
extent required by law; and

 

8



--------------------------------------------------------------------------------

  (v) payment of any accrued but unpaid benefits and any other rights, and
vesting of any outstanding stock options, as provided by the terms of any
employee benefit plan or program of Employer.

 

“Disability,” as used in this paragraph, means a physical or mental illness,
injury, or condition that (a) prevents, or is likely to prevent, as certified by
a physician, Employee from performing one or more of the essential functions of
Employee’s position, for at least 120 consecutive calendar days or for at least
150 calendar days, whether or not consecutive, in any 365 calendar day period,
and (b) which cannot be accommodated with a reasonable accommodation, without
undue hardship on Employer, as specified in the Americans with Disabilities Act.

 

(g) Payments Terminated. If the Board of Employer has determined in good faith
that the Employee has failed to comply with the requirements of the
Confidentiality, Non-Solicitation and Non-Competition provisions referenced in
Section 7 hereof at any time following any termination, other than a termination
without Cause under Section 8 or 9, or a termination following or in
anticipation of a Change of Control, then Employer shall have no further
obligation to pay any amounts or provide any benefits under this Agreement.

 

(h) Cash in Lieu of Benefits. If any benefit plan pursuant to which Employee is
entitled to receive benefits pursuant to Section 8 shall by its terms does not
permit participation by Employee following a Termination, then Employer shall
pay to Employee at the time such benefits would have been paid the value thereof
in cash.

 

9. Continuation of Employment Upon Change of Control.

 

(a) Continuation of Employment. Subject to the terms and conditions of this
Section 9, in the event of a Change of Control of Employer (as defined in
Section 9(d)) at any time during Employee’s employment hereunder, Employee will
remain in the employ of Employer for a period of an additional three years from
the date of such Change of Control (the “Change Control Date”). Employer shall,
for the three year period (the “Three-Year Period”) immediately following the
Control Change Date, continue to employ Employee at not less than the capacity
Employee held immediately prior to the Change of Control. During the Three-Year
Period, Employer shall continue to pay Employee salary on the same basis, at the
same intervals and at a rate not less than, that paid to Employee at the Control
Change Date. Any termination of employment by the Employer following a Control
Change Date shall be governed by this Section 9 rather than the provisions of
Section 8(a) or 8(b).

 

(b) Benefits. During the Three Year Period, Employee shall be entitled to
participate, on the basis of his Employee position, in each of the following
plans (together, the “Specified Benefits”) in existence, and in accordance with
the terms thereof, at the Control Change Date:

 

  (i) any incentive compensation plans;

 

  (ii)

any benefit plan and trust fund associated therewith, related to (A) life,
health, dental, disability, or accidental death and dismemberment

 

9



--------------------------------------------------------------------------------

 

insurance, (B) employee stock ownership (such as under the Employer’s ESPP and
other stock option plans); and

 

  (iii) any other benefit plans hereafter made generally available to Employees
at Employee’s level or to the employees of Employer generally.

 

In addition, all outstanding options held by Employee under any stock option
plan of Employer or its affiliates shall become immediately vested on the
Control Change Date.

 

(c) Payment. Employee shall receive payment of any amounts to which he is
entitled within five business days of the Control Change Date.

 

(d) Definition of Change of Control. For purposes of this Section, a “Change of
Control” shall be considered to have occurred if (i) the stockholders of
Employer have approved a merger, consolidation or dissolution of Employer or a
sale, lease, exchange or disposition of all or substantially all of Employer’s
assets; (ii) less than 75% of the members of the Board shall be individuals who
were members of the Board on the Effective Date or whose election or nomination
was approved by a vote of at least 75% of the members of the Board then still in
office who were either members of the Board on the Effective Date or whose
election or nomination was so approved; or (iii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the U.S. Securities Exchange Act of 1934
(the “Exchange Act”) shall have become “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) directly or indirectly of securities of Employer
representing 40% or more (calculated in accordance with Rule 13d-3) of the
aggregate voting power of Employer’s then outstanding voting securities.

 

(e) Notwithstanding any other provision of this Section 9, at any time after the
Control Change Date, Employer may terminate the employment of Employee without
Cause (the “Termination”), but within five days of the Termination, it shall pay
to Employee his full Base Salary through the Termination, to the extent not
theretofore paid, plus a lump sum amount (the “Special Severance Payment”) equal
to the product (discounted to the then present value on the basis of a rate of
7.5% per annum) of his annual Base Salary specified in Paragraph 9 hereof
multiplied by the number of years and any portion thereof remaining in the
Three-Year Period (or if the remaining term in the Three-Year Period after the
Termination is less than two years, for two years — the “Extended Period”).
Specified Benefits to which Employee was entitled immediately prior to
Termination shall continue until the end of the Three Year Period (or the
Extended Period, if applicable); provided that: (i) if any plan pursuant to
which Specified Benefits are provided immediately prior to Termination would not
permit continued participation by Employee after Termination, then Employer
shall pay to Employee within five days after Termination a lump sum payment
equal to the amount of Specified Benefits Employee would have received if
Employee had been fully vested an a continuing participant in such plan to the
end of the Three-Year Period or the Extended Period, if applicable; and (ii) if
Employee obtains new employment following Termination, then following any
waiting period applicable to participation in any plan of the new employer,
Employer shall continue to be entitled to receive benefits pursuant to this
sentence only to the extent such benefits would exceed those available to
Employee under comparable plans of the Employee’s new employer (but Employee
shall not be required to repay any amounts then already received by him).

 

10



--------------------------------------------------------------------------------

(f) Resignation following a Change of Control. In the event of a Change of
Control of Employer, thereafter, for “good reason” (as defined below), Employee
may, at any time during the Three Year Period, in his sole discretion, on not
less than thirty (30) days’ written notice and effective at the end of such
notice period, resign his employment with Employer (the “Resignation”). Within
five days of such a Resignation, Employer shall pay to Employee his full Base
Salary through the effective date of such Resignation, to the extent not
theretofore paid, plus a lump sum amount equal to the Special Severance Payment
(computed as provided in the first sentence of Section 9(e), except that for
purposes of such computation all references to “Termination” shall be deemed to
be references to “Resignation”). Upon Resignation of Employee, Specified
Benefits to which Employee was entitled immediately prior to Resignation shall
continue on the same terms and conditions as provided in Section 9(e) in the
case of Termination (including equivalent payments provided for therein). For
purposes of this Agreement, “good reason” shall mean the occurrence of a
Constructive Termination Event.

 

(g) Mitigation and Expenses.

 

  (i) Other Employment. After the Control Change Date, Employee shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and except as expressly set forth herein
no such other employment, if obtained, or compensation or benefits payable in
connection therewith shall reduce any amounts or benefits to which Employee is
entitled hereunder.

 

  (ii) Expenses. If any dispute should arise under this Agreement after the
Control Change Date involving an effort by Employee to protect, enforce or
secure rights or benefits claimed by Employee hereunder, Employer shall pay
(promptly upon demand by Employee accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorney’s fees) incurred by
Employee in connection with such dispute, without regard to whether Employee
prevails in such dispute except that Employee shall repay Employer any amounts
so received if a court having jurisdiction shall make a final, non-appealable
determination that Employee acted frivolously or in bad faith by such dispute.

 

(h) Successors in Interest. The rights and obligations of Employer and Employee
under this Section 9 shall inure to the benefit of and be binding in each and
every respect upon the direct and indirect successors and assigns of Employer
and Employee, regardless of the manner in which such successors or assigns shall
succeed to the interest of Employer or Employee hereunder and this Section 9
shall not be terminated by the voluntary or involuntary dissolution of Employer
or any merger or consolidation or acquisition involving Employer, or upon any
transfer of all or substantially all of Employer’s assets, or terminated
otherwise than in accordance with its terms. In the event of any such merger or
consolidation or transfer of assets, the provision of this Section 9 shall be
binding upon and shall inure to the benefit of the surviving corporation or the
corporation or other person to which such assets shall be transferred.

 

10. Deductions and Withholding. Employee agrees that Employer may withhold from
any and all payments required to be made by Employer to Employee under this
Agreement all taxes

 

11



--------------------------------------------------------------------------------

or other amounts that Employer is required by law to withhold in accordance with
applicable laws or regulations from time to time in effect.

 

11. Arbitration. Whenever a dispute arises between the Parties concerning this
Agreement or any of the obligations hereunder, or Employee’s employment
generally, Employer and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Employer and
Employee, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
the Parties, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction thereof. The expenses of the arbitration shall be borne by
the losing Party to the arbitration and the prevailing Party shall be entitled
to recover from the losing Party all of its or Employee’s own costs and
attorney’s fees with respect to the arbitration. Nothing in this Section 10
shall be construed to derogate Employer’s rights to seek legal and equitable
relief in a court of competent jurisdiction as contemplated by section 7(h).

 

12. Non-Waiver. It is understood and agreed that one Party’s failure at any time
to require the performance by the other Party of any of the terms, provisions,
covenants or conditions hereof shall in no way affect the first Party’s right
thereafter to enforce the same, nor shall the waiver by either Party of the
breach of any term, provision, covenant or condition hereof be taken or held to
be a waiver of any succeeding breach.

 

13. Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.

 

14. Survivability. Unless otherwise provided herein, upon termination or
expiration of the Term, the provisions of Sections 7 through 19 above shall
nevertheless remain in full force and effect but shall under no circumstances
extend the Term of this Agreement (or the Executive’s right to accrue additional
benefits beyond the expiration of the Term as determined in accordance with
Section 1 but without regard to this Section).

 

15. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of Delaware without regard to the conflict of
law provisions thereof.

 

16. Construction. The Section headings and captions contained in this Agreement
are for convenience only and shall not be construed to define, limit or affect
the scope or meaning of the provisions hereof. All references herein to Sections
shall be deemed to refer to numbered sections of this Agreement.

 

17. Entire Agreement. This Agreement contains and represents the entire
agreement of Employer and Employee and supersedes all prior agreements,
representations or understandings,

 

12



--------------------------------------------------------------------------------

oral or written, express or implied with respect to the subject matter hereof.
This Agreement may not be modified or amended in any way unless in a writing
signed by each of Employer and Employee. No representation, promise or
inducement has been made by either Employer or Employee that is not embodied in
this Agreement, and neither Employer nor Employee shall be bound by or liable
for any alleged representation, promise or inducement not specifically set forth
herein.

 

18. Assignability. Neither this Agreement nor any rights or obligations of
Employer or Employee hereunder may be assigned by Employer or Employee without
the other Party’s prior written consent. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of Employer and
Employee and their heirs, successors and assigns.

 

19. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed properly given if delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, or sent by telegram,
telex, telecopy or similar form of telecommunication, and shall be deemed to
have been given when received. Any such notice or communication shall be
addressed:

 

if to Employer, to

  Euronet Worldwide, Inc.     Attention: General Counsel     4601 College
Boulevard, Ste. 300     Leawood, Kansas 66211

if to Employee, to

  Miro Bergman     11757 W. Ken Caryl Ave # F102     Littleton, CO 80127

 

or to such other address as Employer or Employee shall have furnished to the
other in writing.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.

 

        Euronet Worldwide, Inc.        

a Delaware Corporation

/S/    MIRO BERGMAN               By:   /S/    JEFFREY B. NEWMAN         Miro
Bergman           Jeffrey B. Newman        

Its:

  Executive Vice President General Counsel

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

Tax Equalization

 

Euronet recognizes that the tax burden may be higher in the country from which
an Employee is recruited to work for Euronet than in the Employee’s original
country of residence. As part of its compensation policy, Euronet will
“equalize” the tax position of Employees who are considered “expatriate”
Employees, such that the Employee will not bear more tax than he/she would bear
if he/she were earning his/her salary in the original country of residence.

 

As an example, assume a U.S. expatriate Employee is working for Euronet in
Hungary. The tax equalization policy will be applied as follows:

 

(i) “Theoretical” U.S. tax will be calculated based on the salary received by
the Employee, assuming the Employee is a resident of the U.S. and his salary was
earned from services performed there. Both federal and State tax will be
calculated as will compulsory social security contributions. The State tax rate
will be that applicable in the State of the Employee’s last residence in the
United States. For purposes of determining exemptions and deductions, this
calculation will take into account the Employee’s actual personal/marital status
and will assume he/she contributes the highest permissible amount to retirement
through an IRA or 401(k) plan, whichever was available at the Employee’s last
place of employment. No deductions for items such as mortgage interest, business
expenses, etc. will be allowed.

 

(ii) The theoretical U.S. tax will be compared with the actual combined
Hungarian and U.S. tax (including social security) paid by the Employee. Euronet
will reimburse the Employee for the excess of such actual tax over the
theoretical tax, and for the tax due on such reimbursement.

 

With respect to social security charges, where applicable, Euronet will be
entitled to require that the Employee opt out of coverage to reduce the overall
social security tax charge. If it so requires, Euronet will provide private
health coverage to the Employee. Euronet will not be required to provide any
pension or retirement coverage.

 

14